DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-18 directed to an invention non-elected without traverse. Accordingly, claims 12-18 have been cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
In the claims 
Claims 12-18. (Cancelled) 

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 

when a response is not received from a specific RFID tag in the population of RFID tags prior to elapse of the individual maximum acceptable response time for the specific RFID tag, designating the specific RFID tag as not present in the inventory space”, 
as recited in claims 1 and 6. 
Claims 2-5 and 7-11 depend, directly or indirectly from claims 1 or 6, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2003/0001726 (Moore) discloses a method and apparatus for tracking items automatically. A passive RFID (Radio Frequency IDentification) tag is used with a material tracking system capable of real-time pinpoint location and identification of thousands of items in production and storage areas. Passive RFID tags are attached to the item to be tracked, remote sensing antennas are placed at each remote location to be monitored, interrogators with several antenna inputs are connected to the sensing antennas to multiplex the antenna signals, and a host computer communicates with the interrogators to determine item locations to an exacting measure. 
However, Moore fails to teach the above patentable features. 

However, Ramanujam et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2003/0216969 (Bauer et al.) discloses methods, systems, and articles of manufacture for collecting item information from RFID tags attached to items in an inventory, and using the collected item information to perform various inventory management processes. In one aspect, the inventory management processes may include determining, reporting, and/or providing corrective actions for one or more events associated with at least one of depletions of items in the inventory, changes in the design of items in the inventory, defects with one or more items, misplaced items, the movement of an unusual number of items within a short period of time (i.e., shrinkage), and malfunctions of one or more components included in the environment. 
However, Bauer et al. fails to teach the above patentable features. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687